UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31, Date of reporting period:October 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RNC Genter Dividend Income Fund Ticker Symbol: (GDIIX) ANNUAL REPORT October 31, 2013 RNC Genter Dividend Income Fund A series of the Investment Managers Series Trust Table of Contents Shareholder letter 1 Fund Performance 5 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 19 Supplemental Information 20 Expense Example 24 This report and the financial statements contained herein are provided for the general information of the shareholders of the RNC Genter Dividend Income Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. RNC Genter Dividend Income Fund December, 2013 Dear Shareholder: The RNC Genter Dividend Income Fund had another strong year ending October 31, 2013, with a return of 22.19%. The Fund’s primary benchmarks, the Russell 1000 Value Index1 and the MSCI US Investable Market High Dividend Yield Index2 returned 28.29% and 24.77% respectively.The broad S&P 500® Index3 returned 27.18% for the same period. The first half of 2013 was primarily driven by the Fed’s Quantitative Easing (QE) program, as it pumped huge amounts of money into the banking system in order to make low cost loans available. This not only continued to reflate the housing market, but some of this excess liquidity spilled over into equity markets and helped drive prices higher. This allowed markets to shrug off the political impasse in Washington and slower growth abroad. In essence the economy is still on steroids trying to heal from the financial crises of 2008-09. But it has now been more than four years of this remedial action and we believe it is not having any further beneficial impact. Starting in June the Fed finally publically began to discuss a slowdown in QE. We were pleased that a timeline for a return to normalcy for both the equity and bond markets was now apparent. We were also pleased that equity markets wobbled a bit and began to assess a more risky environment. Longer term interest rates rose significantly and we expect this upward trend to continue over the next 2-3 years. Most recently the Fed has been wavering in actually implementing a slowdown in its bond buying binge. This reprieve and continuation of low cost money has caused a further spurt in the equity markets. We think that the sooner the Fed stops trying to control rates, the better off the markets will be in 2014-15. Over the year investors had a higher appetite for risk.While there was little difference between the performance of growth versus value, small cap securities measured by the Russell 20007 Index outperformed large cap securities measured by the S&P 5003 by almost 9%.Small Cap securities tend to have higher risk but are more exposed to the relatively stronger domestic economy.Another key difference in 2013 was investing in developed markets versus emerging markets.Developed market returns have substantially outpaced the MSCI Emerging Market Index.Much of the emerging market underperformance has been due to weakness in the price of commodities.Over the year gold is down close to 25% and many of the industrial metals measured by the S&P GSCI Industrial Metals Official Close Index12 are down over 10%.Commodity weakness directly hurts emerging markets as these countries are significant commodity producers. More recently the fund’s performance and positioning has been centered on anticipated movements in interest rates. Higher dividend yielding securities currently have a yield advantage over many fixed income instruments.During the year long term interest rates increased almost 1%.Rising interest rates put pressure on higher yielding equity securities.To combat higher bond 1 yields, we have been increasing our focus on companies that have the ability to grow their dividends at a faster pace.These companies tend to be more economically sensitive, have lower interest rate sensitivity and are levered to higher GDP growth.We expect strong dividend growth for the fund next year. For 2014 we are looking for GDP growth between 2.5% - 3.0%.We expect a continued recovery in the housing market and in capital expenditures by businesses.In addition, global growth is starting to accelerate, led by a more vibrant Japan and Europe emerging from recession. Even as the domestic economy accelerates next year, inflation is still expected to remain benign.The core PCE (Personal Consumption Expenditure) index, the Fed’s preferred measure of inflation, is up 1.3% year-over-year which is well below the Fed’s target of 2%.Given the ongoing degree of slack in the economy as well as stable labor costs, inflation is expected to remain dormant.So much so that we believe the Fed is not likely to raise short term rates until 2015. The consumer has continued to build savings and will likely not be burdened by any new taxes in 2014Automobile sales are already in high gear and we believe other retail sales still have a lot of room to grow.Banks are slowly lending more money both to small businesses and consumers alike.Lending to large corporations continues to decline as these companies have huge stockpiles of cash and usually have no need for anything other than a back-up line of credit. But all three segments have the resources available to raise their spending.We intend to be positioned in companies that we believe will benefit. The stock market has now almost returned to normal.The Fed is setting up the bond markets to return to normal.Washington is the only one that seems to be stuck.Or perhaps this is the new normal for Congress.While we hope the current rancor can be set aside to achieve a compromise, a longer term political stalemate is not a bad outcome for the markets.With no new changes to laws and little interference from Congress, businesses can plan better.This reduces uncertainty and allows risk premiums to dissipate.This environment may allow further gains in the stock market. Sincerely, James “Rocky” Barber This report and the financial statements contained herein are provided for the general information of the shareholders of the RNC Genter Dividend Income Fund. This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. 2 Little difference between equity market/style returns Year-To-Date Fiscal 4th Quarter Fiscal Year 1/1/13-10/31/13 08/01/13-10/31/13 11/1/13-10/31/13 S&P 5003 25.30% 4.75% 27.18% S&P 500/Value4 25.43% 4.37% 28.36% S&P 500/Growth5 25.18% 4.81% 26.18% Larger difference between the returns within the different U.S. market cap sizes. Russell 1000 Index6 26.08% 5.06% 28.40% Russell 2000 Index 30.90% 5.59% 36.28% Russell 3000 Index8 26.45% 5.10% 28.99% Emerging markets lagged Global markets MSCI EAFE9 20.51% 9.57% 27.40% MSCI Emerging Markets10 0.62% 9.85% 6.90% MSCI World ex US11 14.53% 9.41% 20.80% The views in this letter were as of the date stated and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund’s investment methodology and do not constitute investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in foreign securities which will involve political, economic and currency risks, greater volatility, and differences in accounting methods. These risks are heightened by investments in emerging markets. From time to time, the Fund may invest a significant amount of its total assets in certain sectors, which may be subject to specific risks. These risks include governmental regulation of the sector and governmental monetary and fiscal policies which impact interest rates and currencies and affect corporate funding and international trade. Certain sectors may be more vulnerable than others to these factors. In addition, market sentiment and expectations toward a particular sector could affect a company’s market valuations and access to equity funding. 1 The Russell Value 1000 Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. 2 The MSCI US Investable Market High Dividend Yield Index serves as a performance benchmark for investors focusing on dividend yield and to help investors obtain and manage exposure to the high dividend yielding segments of the US Investable Market Index. 3 The S&P 500 Index is an index that includes 500 leading companies in leading industries of the U.S. economy, capturing 75% of the market cap of U.S. equities. 3 4 The S&P 500/Growth Index measures the total return performance of the value segment of the S&P 500 index.The three risk factors for inclusion are book value to price ratio, price to sales ratio, and dividend yield.The index is a market cap weighted index. 5 The S&P 500/Value Index measures the total return performance of the value segment of the S&P 500 index.The three risk factors for inclusion are book value to price ratio, price to sales ratio, and dividend yield.The index is a market cap weighted index. 6 The Russell 1000 Index measures the performance of the large-cap segment of the U.S. equity universe.It is a subset of the Russell 3000 index and includes approximately 1000 of the largest securities based on a combination of their market cap and current index membership.The index represents approximately 92% of the U.S. market. 7 The Russell 2000 Index is an index that measures the performance of the small cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000 Index representing approximately 8% of the total market cap of that index.It includes approximately 2000 of the smallest securities. 8 The Russell 3000 Index measures the performance of the largest 3000 U.S. companies representing approximately 98% of the investable U.S. market. 9 The MSCI EAFE Index is an index that measures the returns of publicly traded securities in Europe, Australasian and the Far East.The index is a market cap weighted index. 10 The MSCI Emerging Market Index is an index that measures the returns of publicly traded securities in emerging markets.The Emerging Markets Index is a float-adjusted market capitalization index that consists of indices in 21 emerging economies: Brazil, Chile, China, Colombia, Czech Republic, Egypt, Hungary, India, Indonesia, Korea, Malaysia, Mexico, Morocco, Peru, Philippines, Poland, Russia, South Africa, Taiwan, Thailand, and Turkey. 11 The MSCI World ex-US Index is an index that measures global market returns excluding the US market.The index holds over 3500 securities.The index is a market cap weighted index. 12 The S&P GSCI Industrials Metals Official close Index measures the performance of Aluminum, Copper, Lead, Nickel and Zinc. Index performance is not indicative of Fund performance.It is not possible to invest directly in an index. 4 RNC Genter Dividend Income Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the Russell 1000 Value Index and MSCI US Investable Market High Dividend Yield Index. Results include the reinvestment of all dividends and capital gains. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.The MSCI US Investable Market High Dividend Yield Index serves as a performance benchmark for investors focusing on dividend yield and to help investors obtain and manage exposure to the high dividend yielding segments of the US Investable Market Index.These indices do not reflect expenses, fees or sales charge, which would lower performance.The indices are unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of October 31, 2013 1 Year 3 Year Since Inception (12/31/08) RNC Genter Dividend Income Fund 22.19% 14.73% 14.84% Russell 1000 Value Index 28.29% 16.76% 16.02% MSCI US Investable Market High Dividend Yield Index 24.77% 17.77% 16.99% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (877) 5GENTER. Gross and net expense ratios for the Fund are 3.49% and 1.27% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expense.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect through March 1, 2016. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected of total returns.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 5 RNC Genter Dividend Income Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value COMMON STOCKS – 95.6% BASIC MATERIALS – 5.0% Freeport-McMoRan Copper & Gold, Inc. $ Nucor Corp. COMMUNICATIONS – 10.1% AT&T, Inc. Cisco Systems, Inc. Time Warner Cable, Inc. CONSUMER, CYCLICAL – 6.4% McDonald's Corp. Target Corp. CONSUMER, NON-CYCLICAL – 25.7% Altria Group, Inc. Johnson & Johnson Merck & Co., Inc. Molson Coors Brewing Co. - Class B PepsiCo, Inc. Pfizer, Inc. Philip Morris International, Inc. Sanofi - ADR ENERGY – 15.7% Chevron Corp. ConocoPhillips Royal Dutch Shell PLC - ADR Total S.A. - ADR Transocean Ltd. FINANCIAL – 19.1% Aflac, Inc. JPMorgan Chase & Co. MetLife, Inc. PNC Financial Services Group, Inc. Travelers Cos., Inc. Wells Fargo & Co. INDUSTRIAL – 6.9% General Electric Co. 6 RNC Genter Dividend Income Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) United Parcel Service, Inc. - Class B $ TECHNOLOGY – 6.7% Applied Materials, Inc. Intel Corp. TOTAL COMMON STOCKS (Cost $12,677,752) SHORT-TERM INVESTMENTS – 5.3% Fidelity Institutional Money Market Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $851,025) TOTAL INVESTMENTS – 100.9% (Cost $13,528,777) Liabilities in Excess of Other Assets – (0.9)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 RNC Genter Dividend Income Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 25.7% Financial 19.1% Energy 15.7% Communications 10.1% Industrial 6.9% Technology 6.7% Consumer, Cyclical 6.4% Basic Materials 5.0% Total Common Stocks 95.6% Short-Term Investments 5.3% Total Investments 100.9% Liabilities in Excess of Other Assets (0.9)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 RNC Genter Dividend Income Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2013 Assets: Investments, at value (cost $13,528,777) $ Receivables: Fund shares sold Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Fund shares redeemed Investment securities purchased Distribution fees (Note 7) Auditing fees Administration fees Fund accounting fees Transfer agent fees and expenses Shareholder reporting fees Chief Compliance Officer fees Legal fees Custody fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 9 RNC Genter Dividend Income Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2013 Investment Income: Dividends (net of foreign withholding taxes of $8,074) $ Interest Total investment income Expenses: Advisory fees Distribution fees (Note 7) Administration fees Transfer agent fees and expenses Fund accounting fees Registration fees Auditing fees Custody fees Legal fees Chief Compliance Officer fees Shareholder reporting fees Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 10 RNC Genter Dividend Income Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended October 31, 2013 For the Year Ended October 31, 2012 Increase in Net Assets From: Operations: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase from capital transactions Total increase in net assets Net Assets: Beginning of year End of year $ $ Accumulated net investment income $ $ — Capital Share Transactions: Shares sold Shares reinvested Shares redeemed ) ) Net increase from capital share transactions 1 Net of redemption fee proceeds of $2,311 and $296, respectively. See accompanying Notes to Financial Statements. 11 RNC Genter Dividend Income Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended October 31, 2013 For the Year Ended October 31, 2012 For the Year Ended October 31, 2011 For the Year Ended October 31, 2010 For the Period December 31, 2008* through October 31, 2009 Net asset value, beginning of period $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) From net realized gains ) ) ) — — Total distributions ) Net asset value, end of period $ Total return % 1 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 2 After fees waived and expenses absorbed % 2 Ratio of net investment income to average net assets: Before fees waived and expenses absorbed % )% )% )% )% 2 After fees waived and expenses absorbed % 2 Portfolio turnover rate 21
